             Case 3:20-cv-02731-VC Document 725 Filed 09/29/20 Page 1 of 9




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           Facsimile: (415) 436-6748
           wendy.garbers@usdoj.gov
           adrienne.zack@usdoj.gov
           shiwon.choe@usdoj.gov
           neal.hong@usdoj.gov

Attorneys for Federal Defendants

                                    UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA

                                         SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                 ) CASE NO. 3:20-cv-02731-VC
                                                     )
           Plaintiffs,                               ) FEDERAL DEFENDANTS’ SEPTEMBER 29,
                                                     ) 2020 DAILY REPORT
      v.                                             )
                                                     )
DAVID JENNINGS, et al.,                              )
                                                     )
           Defendants.                               )
                                                     )


           In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:

(i)        A roster indicating the name and location within the facility of each detainee at Mesa

Verde.
           Attached is a roster that contains this information, along with testing information for each

detainee.




FEDERAL DEFENDANTS’ SEPT. 29, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       1
          Case 3:20-cv-02731-VC Document 725 Filed 09/29/20 Page 2 of 9




(ii)    Updates on any tests offered or given to detainees, and the results of those tests.
        Today, Wellpath staff lab-tested Dorms A and D for COVID-19 (this constitutes the entire

detainee population except for individuals who have already tested positive and are in the recovered
housing unit), as planned. The specimens will be sent to LabCorp.

        Defendants generally plan to quarantine any active positive cases in Dorm B, which has been

cleared for this purpose. (See ECF 527 ¶ 14, Ex. B.)

        As of today, there are 60 detainees at Mesa Verde (continuing to count Mr. Figueras, who is

currently in U.S. Marshal custody). In total, 37 of the current detainees have tested positive for COVID

at some point, and all 37 have been determined to be recovered.

(iii)   Updates on tests of employees and the results of those tests.
        Defendant the GEO Group, Inc., reports that staff testing from last week has yielded negative

results, with the exception of two test results still pending. Staff testing resumed yesterday and

continues on a rolling basis.

        No staff are currently on leave with COVID.

(iv)    Updates on what the defendants are doing to manage the crisis.
        The Mesa Verde population is down to 60 detainees, or approximately 15 percent of capacity.

There are currently zero detainees with active COVID status; all are negative or recovered.

        As detailed in prior filings in this case, Defendants have taken numerous steps to manage the
COVID situation, including providing masks to all detainees, providing detainees the ability to socially

distance in most areas throughout the facility, and testing all detainees for COVID. However, most of

the detainees do not wear their masks, and many do not take advantage of the opportunity to stay six feet

apart. Defendants have also cleared a dorm to isolate positive cases and a dorm to house recovered

detainees. Additional steps that Defendants have taken are outlined above.

        No detainees have been hospitalized since the last report.

        In accordance with the Court’s emailed instructions on August 12, 2020, the Federal Defendants

submit arrival and release information for Mesa Verde and Yuba County Jail. Neither facility had any

arrivals since the last report, and Yuba County Jail had no releases.

//

FEDERAL DEFENDANTS’ SEPT. 29, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       2
        Case 3:20-cv-02731-VC Document 725 Filed 09/29/20 Page 3 of 9




      Mesa Verde releases are as follows:

 A-              Last Name           First Name        Book-         Reason for Release
 Number                                              Out Date
 ######073   LUCAS PLEAEZ              HUGO          9/29/2020     Transferred for removal.


DATED: September 29, 2020                         Respectfully submitted,

                                                  DAVID L. ANDERSON
                                                  United States Attorney

                                                  /s/ Adrienne Zack
                                                  ADRIENNE ZACK
                                                  Assistant United States Attorney

                                                  Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ SEPT. 29, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       3
                                                Case 3:20-cv-02731-VC Document 725 Filed 09/29/20 Page 4 of 9
                                                                                          Mesa Verde COVID-19 Testing



                                                                    Date of  Results of     Date of      Date of                      Date of  Date of                   Date of      Date of                  Date of       Date of
                                                                                                                        Results of                         Results of                             Results of                             Results of
A-Number                                                           Offered    Intake        Offered     Results of                    Offered Results of                 Offered     Results of                Offered      Results of
                 Last Name               First Name        Dorm                                                          COVID                              COVID                                  COVID                                  COVID
  Last 3                                                            Intake    COVID         COVID        COVID                        COVID    COVID                     COVID        COVID                    COVID         COVID
                                                                                                                          Test 1                             Test 2                                 Test 3                                 Test 4
                                                                  COVID Test   Test          Test 1        Test 1                      Test 2   Test 2                    Test 3       Test 3                   Test 4        Test 4
366        ARIAS ROMERO           KEVIN                     A                               8/4/2020     8/16/2020      Positive     8/11/2020         n/a Refused      8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
287        ARZATE-REYES           IGNACIO                   A                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
589        FLORES-HIDALGO         ROMULO                    A                               8/4/2020              n/a   Refused      8/11/2020         n/a Refused      8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative
038        GARCIA MONTES DE OCA   JOSE                      A                               8/4/2020     8/16/2020      Negative     8/11/2020         n/a Refused      8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative
265        GONZALEZ-AGATON        ANTONIO                   A                               8/4/2020     8/16/2020      Positive     8/11/2020         n/a Refused      8/13/2020     8/16/2020   Positive     8/15/2020   Abbott test   Negative
413        MANZANILLA             SOLIS                     A                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
245        MINCHACA RAMOS         JUAN CARLOS               A                              7/30/2020       8/3/2020     Negative      8/4/2020 8/18/2020 Positive       8/11/2020   Abbott test   Negative     8/15/2020   Abbott test   Negative
821        MIRZAIANS              HRAND                     A                               8/4/2020     8/16/2020      Negative     8/11/2020         n/a Refused      8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
100        MOUSA SALADDIN         MOHAMED                   A                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
739        OLIVERA MARTINEZ       ALEJANDRO                 A                               8/4/2020     8/16/2020      Negative     8/11/2020         n/a Refused      8/13/2020     8/16/2020   Negative     8/15/2020   Abbott test   Negative
326        TRUJILLO               FERMIN                    A                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
419        ABADIN                 HECTOR                    C       7/28/2020 Negative     7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
650        ALFARO HENRIQUEZ       JOSE                      C       7/27/2020 Negative      8/3/2020     8/16/2020      Positive     8/11/2020         n/a Refused      8/13/2020 8/16/2020       Positive     8/15/2020   Abbott test   Positive
321        AQUINO-CAMIRO          NARCISO                   C                              7/30/2020       8/3/2020     Negative     8/11/2020         n/a Refused      8/13/2020 8/16/2020       Positive     8/15/2020   Abbott test   Positive
291        BOAR                   DAN                       C       7/17/2020 Negative      8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/14/2020 Abbott test     Negative     8/18/2020   Abbott test   Positive
992        CARILLO TORRES         WALTER                    C       7/30/2020 Refused       8/4/2020     8/15/2020      Positive     8/11/2020         n/a Refused      8/13/2020 8/16/2020       Positive     8/15/2020   Abbott test   Positive
531        CHAVEZ-COS             NESTOR JOSUE              C                              7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
053        CRUZ MENJIVAR          LEVI                      C                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Positive
011        CRUZ-ZAVALA            WALTER                    C                               8/4/2020     8/16/2020      Negative     8/10/2020 Abbott test Positive
230        DIAZ-SOLANO            ALBERTO                   C        7/28/2020 Refused     7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
555        HENRIQUEZ              JOSE                      C                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Positive
411        HERNANDEZ PELAYO       IVAN                      C        7/29/2020 Negative     8/4/2020   Pending                       8/11/2020 8/14/2020 Positive
639        LOPEZ-GARCIA           JUAN                      C                               8/4/2020     8/16/2020      Positive     8/11/2020 8/14/2020 Positive
823        MENDOZA-CANALES        FRANCISCO                 C                               8/4/2020     8/16/2020      Positive     8/11/2020 8/14/2020 Positive
091        MENDOZA-VALDOVINOS     JOSE                      C                              7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
954        NARVAEZ                PEDRO                     C                               8/4/2020     8/15/2020      Positive     8/11/2020 8/14/2020 Positive
124        NICKEL                 WILLIAM                   C       7/23/2020 Negative     7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
714        NUNEZ                  PEDRO                     C                               8/4/2020   Pending                       8/11/2020 8/14/2020 Positive
456        ORDAZ CAMACHO          ANGEL                     C                               8/4/2020     8/16/2020      Positive      8/5/2020  8/5/2020 Positive       8/10/2020 Abbott test Positive
946        ORELLANA               ALBERT CHRISTIAN          C                              7/29/2020     7/29/2020      Positive     8/14/2020 8/19/2020 Negative
797        PALMA-AGUILAR          JULIO                     C        7/22/2020 Negative     8/4/2020   Pending                       8/11/2020 8/14/2020 Positive
580        QUAN                   LAM                       C                              7/30/2020       8/3/2020     Negative     8/10/2020 Abbott test Positive
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C                               8/3/2020     8/16/2020      Positive     8/11/2020 8/14/2020 Positive
611        RIOS ALVARADO          SAMUEL                    C                               8/4/2020     8/16/2020      Positive     8/11/2020 8/14/2020 Positive
847        ROBLES-FLORES          JOSE LUIS                 C                               8/4/2020   Pending                       8/11/2020 8/14/2020 Positive
328        RUIZ-BOLANEZ           JOSE                      C                              7/30/2020       8/3/2020     Positive     8/13/2020 8/19/2020 Negative
788        SAHOTA                 DEEPAK                    C                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020 Abbott test Positive
018        SINGH                  JASWANT                   C        7/29/2020 Negative    7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
659        TOOR                   GURMAIL                   C                              7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
857        VICTORIO               JOHN EMMANUEL CARVAJAL    C       7/23/2020 Negative     7/30/2020       8/3/2020     Negative     8/10/2020 Abbott test Positive
264        VIGIL                  OSCAR                     C                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Positive
559        VILLALOBOS-SURA        BENITO                    C                              7/30/2020       8/3/2020     Positive     8/13/2020 8/19/2020 Positive
837        YUCUTE-CAMEY           GABRIEL                   C                               8/4/2020     8/16/2020      Positive     8/11/2020 8/14/2020 Positive
778        CALMO-MENDOZA          ELEAZAR                   D                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
819        ESTIGOY                ALANN                     D                               8/4/2020     8/16/2020      Negative     8/11/2020         n/a Refused      8/13/2020    8/19/2020    Negative     8/15/2020 Abbott test     Negative
548        GRIFFIN                MARK                      D                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
313        HERNANDEZ GOMEZ        EZEQUIEL                  D                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
297        IGLESIAS-IGLESIAS      JUAN                      D                               8/4/2020   n/a              Refused      8/11/2020         n/a Refused      8/14/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
919        LIN                    WEI                       D                               8/4/2020     8/18/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 Abbott test     Negative
961        MARTINEZ-MELENDEZ      DENIS                     D        7/24/2020 Refused      8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
278        MATIAS-RAUDA           WILLIAM                   D                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
913        MENDEZ-BORACIO         JUAN                      D                               8/4/2020     8/16/2020      Negative     8/11/2020         n/a Refused      8/13/2020    8/16/2020    Negative     8/15/2020 Abbott test     Negative
386        MONCADA-HERNANDEZ      SALVADOR                  D                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
561        OROZCO-GARCIA          OSVIN                     D                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO            D                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
146        ROMERO-ROMERO          NEFTALI                   D                               8/4/2020     8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative



                                                                                                       Page 1
                                       Case 3:20-cv-02731-VC Document 725 Filed 09/29/20 Page 5 of 9
                                                                               Mesa Verde COVID-19 Testing



                                                                  Date of       Date of                  Date of      Date of                   Date of      Date of                   Date of   Date of
                                                                                            Results of                             Results of                             Results of                           Results of
A-Number                                                          Offered      Results of                Offered     Results of                 Offered     Results of                 Offered Results of
                 Last Name               First Name        Dorm                              COVID                                  COVID                                  COVID                                COVID
  Last 3                                                          COVID         COVID                    COVID        COVID                     COVID        COVID                     COVID     COVID
                                                                                              Test 5                                 Test 6                                 Test 7                               Test 8
                                                                   Test 5        Test 5                   Test 6       Test 6                    Test 7       Test 7                    Test 8    Test 8
366        ARIAS ROMERO           KEVIN                     A     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Positive      9/1/2020  9/3/2020     Negative
287        ARZATE-REYES           IGNACIO                   A     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020  9/3/2020     Negative
589        FLORES-HIDALGO         ROMULO                    A     8/18/2020   Abbott test   Negative     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative
038        GARCIA MONTES DE OCA   JOSE                      A     8/18/2020   Abbott test   Negative     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative
265        GONZALEZ-AGATON        ANTONIO                   A     8/18/2020   Abbott test   Negative     8/18/2020    8/20/2020    Positive     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative
413        MANZANILLA             SOLIS                     A     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020  9/3/2020     Negative
245        MINCHACA RAMOS         JUAN CARLOS               A     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/25/2020    Negative      9/1/2020  9/4/2020     Negative
821        MIRZAIANS              HRAND                     A     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/25/2020    Negative      9/1/2020  9/3/2020     Negative
100        MOUSA SALADDIN         MOHAMED                   A     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020     9/3/2020    Negative      9/8/2020 9/11/2020     Negative
739        OLIVERA MARTINEZ       ALEJANDRO                 A     8/18/2020   Abbott test   Negative     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative
326        TRUJILLO               FERMIN                    A     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020  9/3/2020     Negative
419        ABADIN                 HECTOR                    C
650        ALFARO HENRIQUEZ       JOSE                      C
321        AQUINO-CAMIRO          NARCISO                   C
291        BOAR                   DAN                       C     8/18/2020     8/20/2020 Positive
992        CARILLO TORRES         WALTER                    C
531        CHAVEZ-COS             NESTOR JOSUE              C
053        CRUZ MENJIVAR          LEVI                      C
011        CRUZ-ZAVALA            WALTER                    C
230        DIAZ-SOLANO            ALBERTO                   C
555        HENRIQUEZ              JOSE                      C
411        HERNANDEZ PELAYO       IVAN                      C
639        LOPEZ-GARCIA           JUAN                      C
823        MENDOZA-CANALES        FRANCISCO                 C
091        MENDOZA-VALDOVINOS     JOSE                      C
954        NARVAEZ                PEDRO                     C
124        NICKEL                 WILLIAM                   C
714        NUNEZ                  PEDRO                     C
456        ORDAZ CAMACHO          ANGEL                     C
946        ORELLANA               ALBERT CHRISTIAN          C
797        PALMA-AGUILAR          JULIO                     C
580        QUAN                   LAM                       C
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C
611        RIOS ALVARADO          SAMUEL                    C
847        ROBLES-FLORES          JOSE LUIS                 C
328        RUIZ-BOLANEZ           JOSE                      C
788        SAHOTA                 DEEPAK                    C
018        SINGH                  JASWANT                   C
659        TOOR                   GURMAIL                   C
857        VICTORIO               JOHN EMMANUEL CARVAJAL    C
264        VIGIL                  OSCAR                     C
559        VILLALOBOS-SURA        BENITO                    C
837        YUCUTE-CAMEY           GABRIEL                   C
778        CALMO-MENDOZA          ELEAZAR                   D     8/25/2020     8/27/2020   Negative      9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   9/17/2020   Negative
819        ESTIGOY                ALANN                     D     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020    Negative      9/1/2020     9/3/2020    Negative      9/8/2020   9/11/2020   Negative
548        GRIFFIN                MARK                      D     8/25/2020     8/27/2020   Negative      9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   9/17/2020   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL                  D     8/25/2020     8/27/2020   Negative      9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   9/17/2020   Negative
297        IGLESIAS-IGLESIAS      JUAN                      D     8/25/2020     8/27/2020   Negative      9/1/2020     9/3/2020    Negative      9/8/2020    9/10/2020    Negative     9/15/2020   9/17/2020   Negative
919        LIN                    WEI                       D     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020    Negative      9/1/2020     9/3/2020    Negative      9/8/2020   9/10/2020   Negative
961        MARTINEZ-MELENDEZ      DENIS                     D     8/25/2020     8/27/2020   Negative      9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   9/17/2020   Negative
278        MATIAS-RAUDA           WILLIAM                   D     8/25/2020     8/27/2020   Negative      9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   9/17/2020   Negative
913        MENDEZ-BORACIO         JUAN                      D     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020    Negative      9/1/2020     9/3/2020    Negative      9/8/2020   9/11/2020   Negative
386        MONCADA-HERNANDEZ      SALVADOR                  D     8/25/2020     8/27/2020   Negative      9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   9/17/2020   Negative
561        OROZCO-GARCIA          OSVIN                     D     8/25/2020     8/27/2020   Negative      9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   9/17/2020   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO            D     8/25/2020     8/27/2020   Negative      9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   9/17/2020   Negative
146        ROMERO-ROMERO          NEFTALI                   D     8/25/2020     8/27/2020   Negative      9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   9/17/2020   Negative



                                                                                            Page 2
                                                Case 3:20-cv-02731-VC Document 725 Filed 09/29/20 Page 6 of 9
                                                                                          Mesa Verde COVID-19 Testing



                                                                  Date of   Date of                     Date of   Date of                   Date of     Date of                Date of       Date of                 Date of    Date of
                                                                                          Results of                           Results of                         Results of                            Results of
A-Number                                                          Offered Results of                    Offered Results of                  Offered Results of                 Offered     Results of                Offered   Results of
                 Last Name               First Name        Dorm                            COVID                                COVID                              COVID                                 COVID
  Last 3                                                          COVID     COVID                       COVID     COVID                     COVID      COVID                   COVID        COVID                    COVID      COVID
                                                                                            Test 9                              Test 10                            Test 11                               Test 12
                                                                   Test 9    Test 9                     Test 10   Test 10                   Test 11     Test 11                Test 12       Test 12                 Test 13    Test 13
366        ARIAS ROMERO           KEVIN                     A      9/8/2020 9/11/2020     Negative      9/15/2020 9/17/2020    Negative     9/22/2020 9/24/2020   Negative     9/29/2020   Pending
287        ARZATE-REYES           IGNACIO                   A      9/8/2020 9/11/2020     Negative      9/15/2020 9/17/2020    Negative     9/22/2020 9/24/2020   Negative     9/29/2020   Pending
589        FLORES-HIDALGO         ROMULO                    A      9/1/2020  9/3/2020     Negative       9/8/2020 9/11/2020    Negative     9/15/2020 9/17/2020   Negative     9/22/2020    9/24/2020   Negative     9/29/2020 Pending
038        GARCIA MONTES DE OCA   JOSE                      A      9/1/2020  9/3/2020     Negative       9/8/2020 9/11/2020    Negative     9/15/2020 9/17/2020   Negative     9/22/2020    9/24/2020   Negative     9/29/2020 Pending
265        GONZALEZ-AGATON        ANTONIO                   A      9/1/2020  9/3/2020     Negative       9/8/2020 9/10/2020    Negative     9/15/2020 9/17/2020   Negative     9/22/2020    9/24/2020   Negative     9/29/2020 Pending
413        MANZANILLA             SOLIS                     A      9/8/2020 9/10/2020     Negative      9/15/2020 9/17/2020    Negative     9/22/2020 9/24/2020   Negative     9/29/2020   Pending
245        MINCHACA RAMOS         JUAN CARLOS               A      9/8/2020 9/11/2020     Negative      9/15/2020 9/17/2020    Negative     9/22/2020 9/24/2020   Negative     9/29/2020   Pending
821        MIRZAIANS              HRAND                     A      9/8/2020 9/11/2020     Negative      9/15/2020 9/17/2020    Negative     9/22/2020 9/24/2020   Negative     9/29/2020   Pending
100        MOUSA SALADDIN         MOHAMED                   A     9/15/2020 9/17/2020     Negative      9/22/2020 9/24/2020    Negative     9/29/2020 Pending
739        OLIVERA MARTINEZ       ALEJANDRO                 A      9/1/2020  9/3/2020     Negative       9/8/2020 9/10/2020    Negative     9/15/2020 9/17/2020   Negative     9/22/2020 9/24/2020 Negative          9/29/2020 Pending
326        TRUJILLO               FERMIN                    A      9/8/2020 9/10/2020     Negative      9/15/2020 9/17/2020    Negative     9/22/2020 9/24/2020   Negative     9/29/2020 Pending
419        ABADIN                 HECTOR                    C
650        ALFARO HENRIQUEZ       JOSE                      C
321        AQUINO-CAMIRO          NARCISO                   C
291        BOAR                   DAN                       C
992        CARILLO TORRES         WALTER                    C
531        CHAVEZ-COS             NESTOR JOSUE              C
053        CRUZ MENJIVAR          LEVI                      C
011        CRUZ-ZAVALA            WALTER                    C
230        DIAZ-SOLANO            ALBERTO                   C
555        HENRIQUEZ              JOSE                      C
411        HERNANDEZ PELAYO       IVAN                      C
639        LOPEZ-GARCIA           JUAN                      C
823        MENDOZA-CANALES        FRANCISCO                 C
091        MENDOZA-VALDOVINOS     JOSE                      C
954        NARVAEZ                PEDRO                     C
124        NICKEL                 WILLIAM                   C
714        NUNEZ                  PEDRO                     C
456        ORDAZ CAMACHO          ANGEL                     C
946        ORELLANA               ALBERT CHRISTIAN          C
797        PALMA-AGUILAR          JULIO                     C
580        QUAN                   LAM                       C
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C
611        RIOS ALVARADO          SAMUEL                    C
847        ROBLES-FLORES          JOSE LUIS                 C
328        RUIZ-BOLANEZ           JOSE                      C
788        SAHOTA                 DEEPAK                    C
018        SINGH                  JASWANT                   C
659        TOOR                   GURMAIL                   C
857        VICTORIO               JOHN EMMANUEL CARVAJAL    C
264        VIGIL                  OSCAR                     C
559        VILLALOBOS-SURA        BENITO                    C
837        YUCUTE-CAMEY           GABRIEL                   C
778        CALMO-MENDOZA          ELEAZAR                   D     9/22/2020   9/24/2020   Negative      9/29/2020   Pending
819        ESTIGOY                ALANN                     D     9/15/2020   9/17/2020   Negative      9/22/2020    9/24/2020 Negative     9/29/2020 Pending
548        GRIFFIN                MARK                      D     9/22/2020   9/24/2020   Negative      9/29/2020   Pending
313        HERNANDEZ GOMEZ        EZEQUIEL                  D     9/22/2020   9/24/2020   Negative      9/29/2020   Pending
297        IGLESIAS-IGLESIAS      JUAN                      D     9/22/2020   9/24/2020   Negative      9/29/2020   Pending
919        LIN                    WEI                       D     9/15/2020   9/17/2020   Negative      9/22/2020    9/24/2020 Negative     9/29/2020 Pending
961        MARTINEZ-MELENDEZ      DENIS                     D     9/22/2020   9/24/2020   Negative      9/29/2020   Pending
278        MATIAS-RAUDA           WILLIAM                   D     9/22/2020   9/24/2020   Negative      9/29/2020   Pending
913        MENDEZ-BORACIO         JUAN                      D     9/15/2020   9/17/2020   Negative      9/22/2020    9/24/2020 Negative     9/29/2020 Pending
386        MONCADA-HERNANDEZ      SALVADOR                  D     9/22/2020   9/24/2020   Negative      9/29/2020   Pending
561        OROZCO-GARCIA          OSVIN                     D     9/22/2020   9/24/2020   Negative      9/29/2020   Pending
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO            D     9/22/2020   9/24/2020   Negative      9/29/2020   Pending
146        ROMERO-ROMERO          NEFTALI                   D     9/22/2020   9/24/2020   Negative      9/29/2020   Pending



                                                                                                       Page 3
                                              Case 3:20-cv-02731-VC Document 725 Filed 09/29/20 Page 7 of 9
                                                                                       Mesa Verde COVID-19 Testing




                                                                 Date of  Results of     Date of  Date of                   Date of  Date of                 Date of   Date of                 Date of     Date of
                                                                                                              Results of                         Results of                       Results of                         Results of
A-Number                                                        Offered    Intake        Offered Results of                 Offered Results of               Offered Results of                Offered    Results of
                 Last Name             First Name    Dorm                                                      COVID                              COVID                            COVID                              COVID
  Last 3                                                         Intake    COVID         COVID    COVID                     COVID    COVID                   COVID     COVID                   COVID       COVID
                                                                                                                Test 1                             Test 2                           Test 3                             Test 4
                                                               COVID Test   Test          Test 1   Test 1                    Test 2   Test 2                  Test 3    Test 3                  Test 4      Test 4
766        SANCHEZ BRITO     VICTOR                   D                                  8/4/2020 8/16/2020   Negative     8/11/2020         n/a Refused    8/13/2020 8/19/2020 Negative       8/15/2020 Abbott test Negative
820        VALENCIA-CHAVEZ   ELODIO                   D                                  8/4/2020 8/16/2020   Negative     8/11/2020 8/14/2020 Negative     8/15/2020 Abbott test Negative     8/18/2020 8/20/2020 Negative
229        FIGUERAS          RALEIGH                Marshals                             8/4/2020 8/16/2020   Negative     8/10/2020 Abbott test Positive
889        MELGOZA           JOSE                    RHU                                7/30/2020  8/3/2020   Negative     8/11/2020 8/14/2020 Positive




                                                                                                 Page 4
                                  Case 3:20-cv-02731-VC Document 725 Filed 09/29/20 Page 8 of 9
                                                                         Mesa Verde COVID-19 Testing




                                                               Date of    Date of                Date of   Date of                Date of   Date of                 Date of   Date of
                                                                                    Results of                       Results of                        Results of                       Results of
A-Number                                                       Offered   Results of              Offered Results of               Offered Results of                Offered Results of
                 Last Name             First Name    Dorm                            COVID                            COVID                             COVID                            COVID
  Last 3                                                       COVID      COVID                  COVID     COVID                  COVID     COVID                   COVID     COVID
                                                                                      Test 5                           Test 6                            Test 7                           Test 8
                                                                Test 5     Test 5                 Test 6    Test 6                 Test 7    Test 7                  Test 8    Test 8
766        SANCHEZ BRITO     VICTOR                   D        8/18/2020  8/20/2020 Negative     8/25/2020 8/27/2020 Negative      9/1/2020  9/3/2020 Invalid        9/3/2020  9/5/2020 Negative
820        VALENCIA-CHAVEZ   ELODIO                   D        8/25/2020  8/27/2020 Negative      9/1/2020  9/3/2020 Negative      9/8/2020 9/11/2020 Negative      9/15/2020 9/17/2020 Negative
229        FIGUERAS          RALEIGH                Marshals
889        MELGOZA           JOSE                    RHU




                                                                                    Page 5
                                              Case 3:20-cv-02731-VC Document 725 Filed 09/29/20 Page 9 of 9
                                                                                     Mesa Verde COVID-19 Testing




                                                                Date of   Date of                 Date of     Date of              Date of   Date of                Date of     Date of              Date of    Date of
                                                                                    Results of                        Results of                       Results of                       Results of
A-Number                                                        Offered Results of                Offered Results of               Offered Results of               Offered Results of               Offered   Results of
                 Last Name             First Name     Dorm                           COVID                             COVID                            COVID                            COVID
  Last 3                                                        COVID     COVID                   COVID      COVID                 COVID     COVID                  COVID      COVID                 COVID      COVID
                                                                                      Test 9                           Test 10                          Test 11                          Test 12
                                                                 Test 9    Test 9                 Test 10     Test 10              Test 11   Test 11                Test 12     Test 12              Test 13    Test 13
766        SANCHEZ BRITO     VICTOR                    D         9/8/2020 9/10/2020 Negative      9/15/2020 9/17/2020 Negative     9/22/2020 9/24/2020 Negative     9/29/2020 Pending
820        VALENCIA-CHAVEZ   ELODIO                    D        9/22/2020 9/24/2020 Negative      9/29/2020 Pending
229        FIGUERAS          RALEIGH                 Marshals
889        MELGOZA           JOSE                     RHU




                                                                                                 Page 6
